April 11, 1977


77-20     MEMORANDUM OPINION FOR THE
          COMMISSIONER OF IMMIGRATION AND
          NATURALIZATION
          Section 212(a)(27) of the Immigration and
          Nationality Act—Exclusion of Certain Aliens—
          Rhodesia


  This is in response to your request for our opinion concerning the
scope of Section 212(a)(27) of the Immigration and Nationality Act, 8
U.S.C. § 1182(a)(27). That provision makes ineligible for visas and ex­
cludes from admission into the United States:
    Aliens who the consular officer or the Attorney General knows or
    has reason to believe seek to enter the United States solely, princi­
    pally, or incidentally to engage in activities which would be preju­
    dicial to the public interest, or endanger the welfare, safety, or
    security of the United States.
   In the fall of 1975, six Southern Rhodesian aliens sought to enter the
United States to attend a conference o f the International Federation of
Agricultural Producers in Washington, D.C. The six apparently would
have been traveling on British passports. The Department of State
identified the six aliens as officials of the National Farmers’ Union of
Southern Rhodesia, an organization o f private farmers that seeks to
promote export sales of agricultural commodities grown in Southern
Rhodesia and cooperates closely with the existing government of that
country. The Department o f State determined that, in attending the
meeting of the International Federation of Agricultural Producers, the
aliens would have sought to promote the foreign sale of agricultural
commodities grown in Southern Rhodesia. We understand that the six
Rhodesian aliens were excluded from the United States under Section
212(a)(27) on the basis of the State Departm ent’s determination.
   The legal validity of the exclusion was subsequently questioned by a
Member o f Congress, who took the position that Section 212(a)(27)
applies only to subversives. Because of renewed interest in the scope of
Section 212(a)(27) and the continuing existence of United Nations sanc-
                                   64
tions against Southern Rhodesia, we believe it is useful to convey our
opinion on the subject at this time and to do so with some reference to
the Rhodesian situation.
   It is our opinion that potentially serious adverse foreign policy conse­
quences may properly be taken into account in determining whether an
alien is ineligible for a visa and hence inadmissible into the United
States. We therefore agree that given the findings of the Department of
State, the aliens who sought to attend the conference in 1975 were
inadmissible under Section 212(a)(27). We also are of the opinion that
otherwise innocuous activities in the United States may give rise to
inadmissibility under that provision in certain circumstances.
                                             I
   As we understand the policies and practices of the National Farmers’
Union, the entry of officials of that organization into the United States
to attend the conference and their activities at the conference would
have violated sections 3(b) and 5(b) of the United Nations Security
Council Resolution 253 of May 29, 1968. Section 3(b) thereof provides
that Member States “shall prevent . . . [a]ny activities by their nation­
als or in their territories which would promote or are calculated to
promote the export of any commodities or products from Southern
Rhodesia . . . .” Section 5(b) directs Member States to “ [t]ake all
possible measures to prevent the entry into their territories of persons
whom they have reason to believe to be ordinarily resident in Southern
Rhodesia and whom they have reason to believe to have furthered or
encouraged, or to be likely to further or encourage, the unlawful
actions of the illegal regime in Southern Rhodesia . . . . ” 1
   Congress has authorized the President to issue orders, rules, and
regulations to provide for the domestic enforcement of United Nations
sanctions, and has established criminal penalties for persons subject to
the jurisdiction of the United States who violate such orders, rules, and
regulations. See 22 U.S.C. § 287c. Section 1(b) of Executive Order No.
11419, 3 C FR 737 (1966-1970 Compilation), which was issued to imple­
ment Security Council Resolution 253, prohibits any person subject to
the jurisdiction of the United States from engaging in activities that
would promote the export of any commodities or products originating
in Southern Rhodesia. Thus, the representatives of the National Farm ­
ers’ Union would have committed a criminal offense if, as the D epart­

   1 Section 5(a) o f Resolution 253 directs all M em ber States to prevent the entry into
their territories, save on exceptional hum anitarian grounds, o f any person traveling on a
Southern R hodesian passport. Section 5(a) is not im plicated in the present situation
because the R hodesian nationals w ere traveling on British passports. W e have been
inform ed that it has been the policy o f the D epartm ent o f State from the beginning that
the regim e does not constitute “com petent a u thority" for the issuance o f passports w ithin
the m eaning o f § 101(a)(30) o f the Im m igration and N ationality Act, and that travel
docum ents issued by the regime therefore do not m eet the requirem ents for en try
contained in § 101(a)(26). A s a result, there is no need to rely on § 212(a)(27) in excluding
aliens traveling on Rhodesian passports.

                                            65
ment of State predicted, they had sought to promote the export of
Rhodesian agricultural products while they were attending the confer­
ence. It would seem that activities that are prohibited by a Security
Council Resolution, an Executive order issued to conform this Nation’s
foreign policy to that Resolution, and a criminal statute designed to
enforce such Executive orders, must surely be regarded as “activities
which would be prejudicial to the public interest, or endanger the
welfare, safety, or security o f the United States” within the meaning of
Section 212(a)(27). But we do not believe that the Resolution, the
Executive order, and the attendant criminal sanctions are essential to
our conclusion that the Rhodesian nationals were properly excluded
under Section 212(a)(27).
   Executive O rder No. 11419 does not speak directly to the require­
ment in Security Council Resolution 253 that Member States prevent
the entry of Rhodesian residents who there is reason to believe have
furthered or encouraged o r would be likely to further or encourage
“ the unlawful actions” of the present regime in Southern Rhodesia.
This omission from the Executive order was deliberate. The Depart­
m ent of State and this Department took the position that no additional
authorization was needed in order to implement this aspect of the
Security Council Resolution because the Rhodesian aliens in question
w ould be excluded from entry under the Immigration and Nationality
Act. A memorandum prepared by this Office in 1968 and forwarded to
the W hite House with the proposed order stated:
        Certain other requirements of the Security Council Resolution
     have been omitted from the proposed order on the basis that they
     can be put into effect on the part of the United States by the
     responsible agencies under existing authority. Thus, the require­
     ments to exclude from M ember States persons traveling on Rhode­
     sian passports[2] and to “take all possible measures” to exclude
     certain persons ordinarily residing in Southern Rhodesia are to be
     implemented by the Departm ents of State and Justice in accord­
     ance with the Immigration and Nationality Act.
T he letter of transmittal from the Justice Department’s Office of Legal
Counsel to the President w as to the same effect.3 Therefore, this D e­
partment, the Department o f State, and the President fully expected
that the Immigration and Nationality A ct would, of its own force,
prevent the entry of Rhodesian aliens who might engage in activities in
this country that would further and encourage the unlawful actions of
the regime in Southern Rhodesia and thereby adversely affect the

  3 See footnote 1.
  3 T h e function o f reviewing E xecutive orders as to form and legality has been delegat­
ed by the A tto rn ey G eneral to the O ffice o f L egal Counsel. 28 C F R § 0.25(b).

                                           66
Nation’s foreign relations.4 Section 212(a)(27) was not specifically men­
tioned in the various letters and memorandums written in 1968, but its
grounds for exclusion are the only ones contained in Section 212(a)(27)
that could have been thought to be applicable to the Rhodesian situa­
tion.
   The conclusion reached by the Administration in 1968 finds support
in the text of Section 212(a)(27), its legislative history, and administra­
tive interpretation. Its language is clearly not limited in its application
to aliens posing a threat to internal security, as has been suggested.
Activities by aliens that could have potentially serious adverse effects
on the Nation’s foreign policy can quite reasonably be characterized
either as “prejudicial to the public interest” or likely to “endanger
the . . . security of the United States” within the meaning of the
provision.5
   It is true that the elements of legislative history relating directly to
the passage of the Immigration and Nationality Act in 1952 can be read
as limiting application of Section 212(a)(27) to internal security cases.
For example, the House and Senate reports describe the provision in
identical language, indicating that it and subparagraphs (28) and (29)
merely “incorporate the provisions of Section 1 of the Act o f October
16, 1918, as amended by Section 22 of the Subversive Activities Con­
trol Act of 1950, 64 Stat. 987, relating to the exclusion of subversives.”
S. Rep. No. 1137, 82d Cong., 2d Sess. 10 (1952); H. Rep. No. 1365, 82d
Cong., 2d Sess. 49 (1952). However, because the language o f Section
212(a)(27) was taken almost verbatim' from §22 of the Subversive
Activities Control Act of 1950, 64 Stat. 987, 1006,6 it is necessary to
consult as well the legislative history of that earlier Act, which clearly
sustains the current position of the Service and the State Department.
   While Congress’ immediate focus in creating additional categories of
excludable aliens in 1950 was also directed to persons who could be
characterized as “subversives,” see, e.g„ S. Rep. No. 2230, 81st Cong.,


   4 It w ould seem from the account in the text that in 1968 the A dm inistration was also
o f the view that § 212(a)(27) w ould operate to bar the admission o f aliens w h o had in the
past furthered o r encouraged the actions o f the illegal regim e in Southern Rhodesia,
regardless o f the nature o f the specific activities in w hich they proposed to engage w hile
in the country. W e believe that there is considerable support for this view, see Part II,
infra, but there w as no need to rely upon it in excluding the aliens in view o f the specific
activities in w hich they intended to engage after entering the country.
   5 T he term “national security” is often used to include considerations of b oth national
defense and foreign policy. See, e.g., E xecutive O rder N o. 11652, § 1, 3 C F R §§678, 679
(1971-1975 Com pilation). T he phrase “security of the United States” may be construed in
a similar fashion.
   • T he only difference betw een the tw o provisions is that the relevant portion o f § 22 o f
the 1950 A ct did not contain the reference in Section 212(a)(27) to the “security” o f the
United States.

                                             67
2d Sess. 16-28 (1950),7 §22 o f the Subversive Activities Control Act of
1950 as passed swept much m ore broadly. Congress’ choice of language
is instructive, particularly its use of the phrase “prejudicial to the public
interest.” That phrase had a well-settled administrative interpretation in
1950. Under the Act of May 22, 1918, 40 Stat. 559, as amended by the
A ct of June 21, 1941, 55 Stat. 252, the President was authorized to
impose additional restrictions on the entry of persons into the United
States during times of war or national emergency. In Proclamation
2523, 3 C FR 270 (1938-1943 Compilation), issued November 14, 1941,
the President found such additional restrictions to be necessary and
declared that an alien would not be permitted to enter if his entry
would be “prejudicial to the interests o f the United States,” as provided
in regulations to be promulgated by the Secretary of State in consulta­
tion with the Attorney General. Under the regulations that were pro­
mulgated, no entry permit could be issued to any alien “if the permit-
issuing authority [had] reason to believe that the entry of the alien
would be prejudicial to the interests of the United States.” 8 CFR
§ 175.52(a) (1949 ed.) See, generally, K nauff v. Shaughnessy, 338 U.S.
537, 540-41 (1950); Shaughnessy v. Mezei, 345 U.S. 206, 210-11, and n. 7
(1953). The 1949 Aliens and Nationality regulations then listed 11
categories of inadmissible aliens, one of which categories is highly
relevant here:
        § 175.53 Classes of aliens whose entry is deemed to be prejudicial to
     the public interest. The entry of an alien w ho is within one of the
     following categories shall be deemed to be prejudicial to the inter­
     ests of the United States . . .
                                     0   $   $   *    $   $   $

       (b) Any alien who is a member of, affiliated with, or may be
     active in the United States in connection with or on behalf of, a
     political organization associated with or carrying out policies of
     any foreign government opposed to the measures adopted by the
     Government of the United States in the public interest, or in the
     interest of national defense, or in the interest of the common
     defense of the countries of the Western Hemisphere, or in the
     prosecution o f the war.
The proclamation and regulations were still in effect in 1950. K nauff v.
Shaughnessy, supra, 338 U.S. at 546. Thus, when the predecessor to
Section 212(a)(27) was adopted, aliens who were expected to be active
in the United States on behalf of organizations that supported countries
having foreign policy conflicts with the United States, were included
among those who were inadmissible on the ground that their entry

  7 T h at rep o rt recom m ended passage of S. 1832, w hich was lim ited in purpose to
am ending the A c t o f O ctober 16, 1918, to provide, inter alia, for the exclusion o f those
connected w ith Com m unist organizations. T he substance o f S. 1832 was added by the
Senate to th e House-passed version o f the Subversive A ctivities C ontrol A c t of 1950, and
the H ouse later agreed to the addition. See H. R ep. No. 3112, 81st Cong., 2d Sess., at 54
(1950).

                                                 68
would be “prejudicial to the public interest” or “prejudicial to the
interests of the United States.”
    The prohibition in Section 212(a)(27) against the entry of aliens who
there is reason to believe would engage in activities that would be
“prejudicial to the public interest” appears to be a direct descendant of
the Presidential proclamation and regulations. “The chief difference
. . . is that the operation of this new legislation is not limited to time of
war or national emergency. Its inhibitions must be enforced at all times
as part of our permanent legislative pattern.” C. Gordon, “The Immi­
gration Process and National Security,” 24 Temp. L.Q. 302, 306 (1951).
   The Senate Report that first proposed what later became § 22 of the
Subversive Activities Control Act of 1950 (the predecessor of Section
212(a)(27)), discussed Proclamation 2523 and 8 C FR § 175.53 as part of
the body of immigration law on which Congress was building. S. Rep.
No. 2230, 81st Cong., 2d Sess. 22 (1950). The report did not expressly
refer to subsection (b), quoted above, or any other subsection of 8 C FR
175.53. But neither did it express disapproval of the broad sweep of
immigration law then in effect, of which the regulations were a part, or
indicate an intention to narrow them. The tenor of the legislative
history is precisely to the contrary.8
   Against this background, it is entirely reasonable to infer that, in
enacting Section 212(a)(27), Congress contemplated that foreign policy
considerations could play a role in determining whether an alien’s
activities in the United States would be “prejudicial to the public
interest.” 8
   * F o r exam ple, tw o Senate reports recom m ending the am endm ent finally enacted in
§ 22 o f the Subversive A ctivities C ontrol A ct o f 1950 described the provision as follows:
          Section 1(1) of the A ct o f O ctober 16, 1918, as am ended by the bill, is an
      adm ixture o f existing law and the new provisions o f the bill. U nder existing law,
      am ong the excludable aliens are certain aliens w ho seek to enter the United States
      w hose e n try w ould be prejudicial to the public interest o r w ould endanger the safety
      o f the U nited States. T h e com m ittee has broadened this class of excludable aliens to
      include those aliens w ho seek to enter the United States to engage in activities w hich
      w ould endanger the welfare o f the Unites States.
S. Rep. No. 2230, 81st Cong., 2d Sess. 5 (1950); S. Rep. No. 2369, 81st Cong., 2d Sess. 10
(1950).
  Then-existing statutory law only prohibited the entry o f aliens w ho there w as reason to
believe w ould engage in activities that w ould endanger the safety of the U nited States.
See S. Rep. No. 2230, supra, at 28. T he reference in the Senate report to the prohibition
“[ujnder existing law ” against entries that w ould be “prejudicial to the public interest”
must therefore have been to Proclam ation 2523 and 8 C F R § 175.53. T he passages from
the Senate reports express a purpose to retain and codify the substance o f these nonstatu-
tory restrictions.
   • T h e Im m igration and N aturalization Service analysis o f §212(a)(27), w hen the Im m i­
gration and N ationality A ct o f 1952 w as still in its draft stage, inform ed the C ongress that
provisions sim ilar to § 2 1 2(a)(27) already appeared in the A ct of May 22, 1918 as
am ended, and Proclam ation 2523. U.S. Im m igration and N aturalization Service, R eport
on S. 716, A Bill to Revise the L aw s Relating to Im m igration, N aturalization and
N ationality, at p. 212-24. T h e Service did not mention the regulations in its analysis, but
the reference to the proclam ation supports the conclusion that §212(a)(27) m ay be
interpreted in light o f the grounds for exclusion specified in the regulations im plem enting
the proclam ation.

                                              69
  The administrative interpretation by the Departments of State and
Justice has been consistent with this reading of the legislative history.
We are informed that over a number o f years, the Department of State
has applied Section 212(a)(27) in two different types of cases: Cases
involving a security threat in the narrow sense, such as the entry of
saboteurs or persons involved in intelligence missions against the United
States, and cases involving potentially far-reaching adverse effects on
United States foreign policy. Exclusion of the Rhodesian aliens was
therefore in keeping with the latter aspect of the State Department’s
previous application of the section.
  The interpretation by the Board of Immigration Appeals is not to the
contrary. For example, in M atter o f M -, 5 I&N Dec. 248, 252 (1953),
the Board stated:
    The Senate and House Committees which recommended the pas­
    sage of the bill . . . considered the section as one relating to
    subversives (p. 10, S. Rept. No. 1137, 82d Cong., 2d Sess.; p. 49, H.
    Rep. No. 1365, 82d Cong., 2d Sess.). However it is clear that the
    language o f the section is broad enough to include others than subver­
    sives. [Emphasis added.]
See also, M atter o f McDonald and Brewster, Int. Dec. #2353 (March 13,
1975), at pp. 3-4. No doubt it was with such an interpretation of
Section 212(a)(27) in mind that the Departments of State and Justice
concluded in 1968 that Rhodesian aliens who would be likely to further
or encourage the unlawful regime in Southern Rhodesia, could be
excluded under the Immigration and Nationality Act without additional
authorization in Executive O rder No. 11419.
  It is our opinion that the language of Section 212(a)(27), its legislative
history, and administrative interpretation all support your conclusion
that the six aliens who sought to attend an agricultural conference in
the United States were inadmissible under that section.
                                     II
   A question has arisen in the course of our review of Section
212(a)(27) as to whether that provision would operate to exclude an
alien whose mere entry into or presence in the United States would be
“prejudicial to the public interest” or “endanger the . . . security of the
United States,” perhaps for foreign policy reasons. As mentioned in
footnote 4, the Administration in 1968 apparently assumed that to be
the case in choosing to rely on Section 212(a)(27) to prevent the entry
of Rhodesian aliens who had in the past furthered or encouraged the
unlawful actions of the illegal regime in Southern Rhodesia. See Secu­
rity Council Resolution 253, § 5(b). The exclusion of such aliens pre­
sumably was intended to be predicated not on the nature of any specific
activities in which they would engage while here, but on the serious
adverse foreign policy consequences of allowing them to be present in
violation of Security Council Resolution 253. We believe that the
                                     70
conclusion reached in 1968 was based on a reasonable administrative
interpretation of Section 212(a)(27).
   It is true that Section 212(a)(27) does not expressly provide that an
alien whose entry would be prejudicial to the public interest or endan­
ger national security is inadmissible; it speaks instead of the nature of
the activities in which the alien seeks to engage after entering the
United States. Nevertheless, we believe that the circumstances sur­
rounding the alien’s entry are in some cases quite relevant to the
assessment of the foreign relations impact of the alien’s subsequent
activities in this country.
   Whether or not an alien is inadmissible under Section 212(a)(27)
depends on all the facts and circumstances, including foreign policy
factors over which the individual alien may have no control. Thus,
activities that might be wholly innocuous if engaged in by one alien,
might fairly be regarded as “prejudicial to the public interest” if en­
gaged in by another, even if the individual alien did not have a specific
intent to cause any harm or disturbance while in the United States.
   Section 5(b) of Security Council Resolution 253, to which this coun­
try is committed, imposes a duty on Member States to prohibit the
entry for any purpose of all Rhodesian aliens who have furthered or
encouraged the unlawful actions of the Rhodesian regime. As a result,
all of the activities of such persons in the United States, however
harmless they would be if engaged in by other aliens, might have
serious foreign policy consequences simply because the Rhodesians
would have entered the country in violation of the resolution.10 As a
practical matter, then, Rhodesian aliens covered by the Security Coun­
cil Resolution are inadmissible because their entry or presence in the
United States would be prejudicial to the public interest or endanger
national security, even though the language of the statute speaks in
terms of activities of aliens in the United States.11
   The legislative history supports this interpretation of the statute. For
example, the Presidential proclamation and regulations on which Sec­
tion 212(a)(27) was based were written in terms of an alien whose entry
would be prejudicial to the United States or to the public interest, see.
Proclamation 2523, supra; 8 CFR § 175.52(a) and 175.53 (1949), supra,
as did the two Senate Reports that first proposed the provision in 1950.

    10 A lternatively, Rhodesian aliens required to be excluded under the Security Council
Resolution could be considered to be inadmissible under §212(a)(27) on the ground that
their presence in the U nited States w ould be an “activity” that w ould be prejudicial to the
public interest or endanger the national security.
    " A n argum ent against the interpretation w e have advanced in the text has been
suggested, based on the hypothetical example o f a m ilitary dictator, a presum ed persona
non grata in this country, w ho m ight wish to enter the United States to visit his dying
m other o r to receive m edical attention. W e agree that § 212(a)(27) w ould ordinarily not
prevent such an entry. But w e reach that conclusion on the ground that such otherw ise
harmless activities in this country w ould not usually cause a foreign policy em barrassm ent
o f sufficient m agnitude to be regarded as prejudicial to the public interest simply because
a m ilitary dictator w as involved, not because § 212(a)(27) is w holly inapplicable in such a
setting

                                             71
See footnote 8. In fact, 8 C F R § 175.53(b), quoted earlier, provided that
 an entry would be regarded as prejudicial to the public interest if the
 alien “is a member of, affiliated with, or may be active in the United
 States in connection with or on behalf of, a political organization
 associated with or carrying out policies of any foreign government
 opposed to the measures adopted by the Government of the United
 States in the public interest . .   [Emphasis added.] This phrase would
 have barred the members o f the National Farmers’ Union of Southern
 Rhodesia, as the Department of State has described that organization,
 regardless of the nature of their intended activities in the United States.
    The Departm ent of State has suggested that some memorandums and
 correspondence from 1959 to 1962 relating to the efforts of a certain
alien to enter the United States may demonstrate an administrative
 interpretation that an alien could not be excluded solely on the ground
that the circumstances surrounding his or her entry render all subse­
quent activities “prejudicial to the public interest” or a danger to the
security of the United States. We do not believe that memorandums
and correspondence in question furnish a sound basis for rejecting our
interpretation of the statute.
    Some of the materials do indicate that an alien may not be excluded
under Section 212(a)(27) solely on the ground that his native country
has stated that it would regard his admission as an unfriendly act.
Several letters also state that the foreign reaction to an alien’s entry is
not “directly pertinent” to his eligibility for a visa. But despite these
statements, both factors appear to have played a decisive role in the
State D epartm ent’s handling of cases over the years. Moreover, while
the emphasis was on the particular alien’s intended activities in the
United States, a number of the memorandums and letters state that it
was the State Department’s view that the individual’s “entry,” “admis­
sion,” or “coming” to the United States would be prejudicial to the
public interest, thereby suggesting that it is permissible to consider the
ramifications of the entry itself. Because of these inconsistencies, we
decline to rely on the materials made available to us by the Department
of State as establishing an administrative interpretation that an alien
cannot be excluded on the ground that his entry or mere presence
would be prejudicial to the public interest or endanger the security of
the United States.
   The Service has informed us that it has nothing in its files, other than
published opinions of the Board of Immigration Appeals, that might
shed light on whether an alien may be excluded under Section
212(a)(27) on the ground that his entry or presence in the United States
would be prejudicial to the public interest. We have reviewed the
published opinions that discuss Section 212(a)(27), including those al­
ready cited, but we do not find them to be expecially illuminating on
the precise question presented here. All involved charges that the alien
would engage in specific activities after entering the United States that
                                    72
would be prejudicial to the public interest; there was thus no need to
discuss the foreign policy consequences of the alien’s mere entry or
presence.12
   We agree with what we understand to be the position of the Depart­
ment of State that under our analysis, only circumstances of an unusual
nature could permit a determination that the entry of an alien into the
United States would have such serious adverse foreign policy conse­
quences that his mere presence and otherwise innocuous activities in
this country would be prejudicial to the public interest or endanger
national security.13 But in our view, the entry of Rhodesian aliens who
have furthered or encouraged the “unlawful activities” of the Rhode­
sian government presents such a case. It is our opinion now, as it was
in 1968, that Section 212(a)(27) bars their entry.
   We also agree with your conclusion that whether an alien is barred
by Section 212(a)(27) should be determined on a case-by-case basis.
When a Southern Rhodesian alien is involved, it will be necessary to
examine the nature of his intended activities in the United States—as in
the case of the six members of the National Farmers’ Union who were
expected to promote export sales of agricultural commodities grown in




    12 F or exam ple, in Matter o f M-, 8 I&N D ec 24 (1958), the B oard held th at a 73-year-
old form er Rum anian industrialist, w ho had previously lived in the United States for 11
years w ithout incident but w ho was alleged to have been a Nazi sym pathizer and
Com munist sym pathizer in Rum ania before com ing to the United States, was not inadm is­
sible under § 212(a)(27). T here was no suggestion, as th ere has been here, th at the alien's
m ere entry o r presence in the United States m ight have had serious adverse foreign
policy consequences. T he Board did appear to be o f the view that his expected activities
after reentering the U nited States w ould be determ inative, id. at 29-30, but it nevertheless
undertook an exhaustive review o f the alien’s past affiliations and activities before c o n ­
cluding that he was admissible. A nd the Board was especially influenced by a determ ina­
tion in a prior proceeding in 1951 that the alien “w as not w ithin the classes o f aliens
specified in form er 8 C F R § 175 53, that is, aliens w hose entry w ould be deem ed to be
prejudicial to the interests o f the United States." Id. at 30. [Em phasis added.]
    13 See the follow ing portion o f a letter dated January 14, 1977, from the A dm inistrator
o f the Bureau o f Security and C onsular Affairs, to this Office:
       W hen an alien’s activities are in and o f them selves entirely innocuous— for example,
       spending a few days or w eeks o f private relaxation at a resort area—it w ould then be
       necessary to dem onstrate that the alien’s background, notoriety, our g overnm ent’s
       policies, attitudes and comm itm ents, and other factors w ere such that the spectacle o f
       the alien’s being given permission by the United States G overnm ent to engage in
       such otherw ise innocuous activities w ould or reasonably could be considered to be
       prejudicial to the public interest or to endanger the safety o r security o f the United
       States. It w ould be the D epartm ent’s view that such a situation w ould necessarily
       involve circum stances o f an unusual nature.

                                              73
Southern Rhodesia when they attended a conference in the United
States—or to determine w hether the particular individual had in the
past furthered and encouraged the “ unlawful actions” of the regime to
some significant degree.14

                                                        John M. H      armon
                                            Acting Assistant Attorney General
                                                           Office o f Legal Counsel




   “ N o t all Southern Rhodesians co v ered by Security C ouncil R esolution 253 are inad­
missible un d er § 212(a)(27) on the g ro u n d that their mere presence in the United States is
an activ ity prejudicial to the public interest. A liens traveling on R hodesian passports, see
R esolution § 5(a), are inadmissible under §212(a)(27) o f the A ct. See note 1, supra.